DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in response to the communication filed on 12/23/2020.

Response to Arguments

Applicant's arguments/remarks filed on 12/23/2020 with respect to claim(s) 1 and the similarly amended independent claims have been considered but are moot in view of the new ground(s) of rejection.  

Claim Rejections – 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.2.	Ascertaining the differences between the prior art and the claims at issue.3.	Resolving the level of ordinary skill in the pertinent art.4.	Considering objective evidence present in the application indicating                 obviousness or nonobviousness.
Claims 1-3, 5-10, 12-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Vanttinen et al. (U.S. Pub. 20020126630) in view of Koulakiotis et al. (U.S. Pub. 20040081192).

Regarding claim 1, Vanttinen disclose a method to communicate capabilities of a device, comprising: 
identifying a listing of radio access capabilities to be transmitted for a data transfer session (para. 8, The signalling that takes place before data transmission is a multi-step process, i.e. it comprises a plural number of steps depending on the amount of data to be transferred and the amount resources available);
sending a request to a network (para. 44, in the first step, the terminal sends a Channel Request CR 600 to the network part, the request requesting the particular quantity of blocks to be allocated for use by a mobile station (para. 52, the terminal , 
receiving an allocation of the quantity of blocks from the network (para. 57, Fig. 7a, the network allocates to the terminal a channel on the radio path for data transmission and sends information about the allocated resources to the terminal); and 
sending the identified listing of radio access capabilities via the allocated blocks (para. 45, Fig. 6a, The terminal then sends the network part a PRR (Packet Resource Request) message in a first control block (step 608).   
Vanttinen does not specifically disclose determining a data size of the identified listing of radio access capabilities to be transmitted for the data transfer session. However Koulakiotis teach (para. 54, an additional function `traffic volume’ monitoring and radio resource request for MBMS` is provided by the MBMC for periodically predicting the expected amount of MBMS traffic volume in kbps that is currently needed for the transmission of MBM messages. The function further indicates the expected amount of MBMS traffic to the RRC).
Koulakiotis further disclose determining a particular quantity of blocks based on the determined data size (para. 54, based on this calculation, the function then requests appropriate logical channel and transport channel resources from the RRC).
Vanttinen and Koulakiotis are analogous because they pertain to the field of wireless communication networks and, more specifically, to network control signaling.

Regarding claim 2, Vanttinen disclose wherein the request is a channel request message sent by the mobile station to the network, wherein the allocation of the particular quantity of blocks is received at the mobile station in an assignment message, and wherein the identified listing of radio access capabilities is sent to the network via an associated control channel (para. 42-45, a system known as the EGPRS (EDGE General Packet Radio System) will be used as an example in this specific case, the invention not being, however, restricted to it. In the example, a TBF (Temporary Block Flow) connection is established between two devices for data transmission).  
Regarding claim 3, Vanttinen disclose wherein the particular quantity of blocks is requested by the mobile station by sending a quantity value in a channel request message (para. 44, Fig. 6a, After having received the message, the network part allocates to the terminal a channel on the radio path for data transmission (step 602)).  
Regarding claim 5, Vanttinen disclose wherein the radio access capabilities pertain at least to a specific type of use by the mobile station for the data transfer session (para. 44, Fig. 6a, The terminal uses a specific training sequence to indicate to the base station that the channel request in question is specifically of the EGPRS-type).  
Regarding claim 6, Vanttinen disclose wherein the particular quantity of blocks is determined based on radio access capabilities that are supported by the network and the mobile station (para. 55, If necessary the network allocates new resources in step 614A to the terminal on the basis of the information it has received).  
Regarding claim 7, Vanttinen disclose wherein sending the identified listing of radio access capabilities to the network occurs after the mobile station registers with a core network of the network during a registration process, and wherein while registering with the core network during the registration process, the mobile station sends one of an exhaustive listing of radio access capabilities or a listing of radio access capabilities relevant only to downlink communications to the core network (para. 6, 9, the Figure shows the essential parts of messages sent by different devices. The messages sent by the network part are marked with DL (downlink). A terminal sends a CR (Channel Request) 100 to the network part of the system (…), in which method the terminal informs the system network part that it wishes to send data to the network part; the network part receives the message and allocates a default amount of radio resources to the terminal; the network part informs the allocated resources to the terminal; the terminal sends a first control message to inform the network part about the terminal's radio path characteristics).
Claim 8 recites an apparatus corresponding to the method of claim 1 and thus is rejected under the same reason set forth in the rejection of claim 1. 
 claims 9-10 the limitations of claims 9-10, respectively,   are rejected in the same manner as analyzed above with respect to claims 2-3, respectively.
Regarding claims 12-14 the limitations of claims 12-14, respectively,   are rejected in the same manner as analyzed above with respect to claims 5-7, respectively.
Claim 15 recites a computer–program product corresponding to the method of claim 1 and thus is rejected under the same reason set forth in the rejection of claim 1. 

Claims 4 and 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Vanttinen et al. (U.S. Pub. 20020126630) in view of Koulakiotis et al. (U.S. Pub. 20040081192) further in view of Landais (U.S. Pub. 20020080758).
Regarding claim 4, Vanttinen and Koulakiotis does not specifically disclose wherein sending the identified listing of radio access capabilities to the network comprises sending the identified listing of radio access capabilities during a temporary block flow setup process. However Landais teach (para. 20, in a packet transfer mode, in which resources are assigned temporarily, when there is actually data to be transmitted during a call, the resources forming a temporary block flow (TBF), i.e. a virtual channel enabling transfer of data between the mobile station and the network in a given transmission direction).  
Vanttinen, Koulakiotis and Landais are analogous because they pertain to the field of wireless communication networks and, more specifically, to network control signaling.

Regarding claim 11 the limitations of claim 11 are rejected in the same manner as analyzed above with respect to claim 4.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL RIVAS whose telephone number is (571)270–5590. The examiner can normally be reached on Monday – Friday, from 8:30am to 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272–3179. The fax phone number for the organization where this application or proceeding is assigned is 571–273–8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair–direct.uspto.gov. Should If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800–786–9199 (IN USA OR CANADA) or 571–272–1000.

/RR/
Examiner, Art Unit 2471
 
/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471